        Case 6:14-cv-00522-AA     Document 224     Filed 02/05/21   Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



STEPHEN A. SANTORO                                      6:14-cv-00522-AA (Lead Case)
                                                                    6:15-cv-00399-AA
              Plaintiff,                                   OPINION AND ORDER

       vs.

OCWEN LOAN SERVICING, LLC,
et al.,

              Defendants.


AIKEN, District Judge:

       In this consolidated diversity action, plaintiff Steven A. Santoro asserted eight

state law claims arising from the evidence leading up to and during the foreclosure

of his home. In March 2019, I dismissed plaintiff’s Conversion and Negligent Hiring,

Training, and Supervision claims against defendant Altisource Solutions, Inc.

(“Altisource”).   Doc. 175 in No. 6:14-cv-00522-AA; Doc. 172 in 6:15-cv-00399-AA.

Plaintiff now moves for reconsideration of the dismissal of those claims.

       “Although the Federal Rules of Civil Procedure do not expressly authorize a

motion for reconsideration, ‘[a] district court has the inherent power to reconsider

and modify its interlocutory orders prior to the entry of judgment.’”        Am. Med.

Response Nw., Inc. v. ACE Am. Ins. Co., 31 F. Supp. 3d 1087, 1091 (D. Or. 2014)


Page 1 – OPINION AND ORDER
         Case 6:14-cv-00522-AA         Document 224       Filed 02/05/21     Page 2 of 2




(quoting Smith v. Massachusetts, 543 U.S. 462, 475 (2005)); see also Fed. R. Civ. P.

54(b) (providing that any order or other decision that adjudicates fewer than all of a

parties’ claims “may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liability”).

       Reconsideration is an “extraordinary remedy, to be used sparingly in the

interests of finality and conservation of judicial resources.”            Kona Enters., Inc. v.

Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).                    Indeed, “a motion for

reconsideration should not be granted, absent highly unusual circumstances, unless

the district court is presented with newly discovered evidence, committed clear error,

or if there is an intervening change in the controlling law.” Id.1

       Here, plaintiff seeks reconsideration based on clear error. Having reviewed

the March 31, 2019 Order, plaintiff’s motion, and the related briefing, the Court finds

that plaintiff’s motion does not present grounds for the extraordinary remedy of

reconsideration. Thus, plaintiff’s Motion for Reconsideration (doc. 209 in 6:14-cv-

00522-AA; doc. 206 in 6:15-cv-00399-AA) is DENIED.

                                       5th day of February 2021.
       IT IS SO ORDERED and DATED this ____

                                         /s/Ann Aiken
                                 __________________________
                                        Ann Aiken
                                United States District Judge




        1 Although Kona Enterprises concerned a Rule 59(e) motion for reconsideration of an order of

final judgment, the same standard governs reconsideration of interlocutory orders under Rule 54(b).
Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co. , 571, F.3d 873, 880 (9th Cir. 2009); Am.
Rivers v. NOAA Fisheries, No. CV-04-00061-RE, 2006 WL 1983178, at *2 (D. Or. July 14, 2006) (stating
that courts generally apply the same standards to motions under Rule 54(b) as those used in motions
under Rule 59(e) and listing opinions).




Page 2 – OPINION AND ORDER
